Exhibit 10.1

LOGO [g153554ex10_1pg001.jpg]

February [  ], 2010

[Name]

[Address]

Dear [Name],

The Compensation Committee of the Board of Directors of Orthofix International
N.V. (the “Company”) has approved a special retention cash bonus for you and
certain other employees of the Company and its subsidiaries. The amount of your
special retention cash bonus amount has been set at $[insert bonus amount].
Receipt of your bonus, which will be payable on December 31, 2011 (the
“Retention Date”), is contingent upon your remaining an employee of the Company
or one of its subsidiaries through the Retention Date. If you do not remain an
employee of the Company or one of its subsidiaries through the Retention Date
for any reason (including because you are terminated by the Company with or
without cause before such date), your special retention cash bonus will not be
earned nor payable to you, and all rights to such bonus will be forfeited in its
entirety.

[NOTE: Following paragraph applicable only to A. Milinazzo, R. Vaters and M.
Finegan][You and the Company further agree, and by signing below you agree and
acknowledge, that, if paid, the amount of the special retention cash bonus will
not be included in the calculation of “Base Amount” as defined in Section your
amended and restated employment agreement with Orthofix Inc. and the Company.]

 

Sincerely, [  ] [  ]

 

AGREED AND ACKNOWLEDGED:

 

[Name]